     Case 2:21-cv-01144-CJB-DPC Document 51 Filed 09/15/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA



 TEDDY BILLIOT, ET AL.                                 CIVIL ACTION


 VERSUS                                                NO: 21-1144


 TERREBONNE PARISH SCHOOL                              SECTION: “J”(2)
 BOARD, ET AL.


                                     ORDER

      Considering the foregoing Unopposed Motion to Continue Submission Date of

Motion to Dismiss (Rec. Doc. 50) as well as the continuing impacts of Hurricane Ida

in Terrebonne Parish,

      IT IS HEREBY ORDERED that the motion is GRANTED.

      IT IS FURTHER ORDERED that the submission date for Defendants’

Motion to Dismiss (Rec. Doc. 37) is continued from September 22, 2021 at 9:30am to

October 20, 2021 at 9:30am.


      New Orleans, Louisiana, this 14th day of September, 2021.




                                           CARL J. BARBIER
                                           UNITED STATES DISTRICT JUDGE
